Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/03/2022, with respect to claims 1 and 8 have been fully considered and are persuasive. 

Abramson alone or in combination with Johnson does not teach claims 1 and 8, specifically:

For claim 1, “calculate deviation information related to a percentage of a volume of the body part deviated from the preset region”.

For claim 8, “calculating, by a deviation information calculation unit, deviation information related to a percentage of a volume of the body part deviated from the preset region”.

Therefore, claims 1 and 8 are deemed novel, and 102 rejection set in previous office action has been
withdrawn. 
 
Furthermore, no art was found in further search that teaches or suggests or renders obvious the
above limitations in combination with the other elements of the claim(s). Any comments
considered necessary by applicant must be submitted no later than the payment of the issue fee
and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664